679 S.E.2d 712 (2009)
GEORGIA PUBLIC DEFENDER STANDARDS COUNCIL
v.
BUCHANAN et al.
No. S09A0440.
Supreme Court of Georgia.
June 15, 2009.
Attorney fee dispute. Carroll Superior Court. Before Judge Blackmon.
Thurbert E. Baker, Atty. Gen., Meron Dagnew, Asst. Atty. Gen., for appellant.
Peter J. Skandalakis, Dist. Atty., Gary W. Washington, Conyers, Tisinger, Tisinger, Vance & Greer, Thomas E. Greer, Carrollton, for Buchanan et al.
SEARS, Chief Justice.
The appellant, the Georgia Public Defender Standards Council, appeals from the trial court's order prohibiting the Attorney General for the State of Georgia from representing the Council in an attorney fee dispute with appellee Cody Buchanan's counsel. Although Buchanan was indicted for numerous charges, including murder, he pled guilty on August 26, 2008, to the misdemeanor of the possession of a pistol by a person under the age of eighteen[1] and received First Offender treatment. Because Buchanan's criminal case is completed and because the Attorney General's representation of the Council does not involve the merits of Buchanan's criminal case but only whether the Council should pay attorney fees for the efforts of Buchanan's counsel to be reinstated as counsel after substitute counsel was appointed for Buchanan by the Standards Council, we conclude there is no conflict in the present case that merits the Attorney General's disqualification.[2]
Judgment reversed.
All the Justices concur.
NOTES
[1]  OCGA § 16-11-132.
[2]  Buchanan sought disqualification on several grounds, including on the ground that the Attorney General, through its advice to the Standards Council on the policies and controls of a defendant's expenses, might acquire confidential information regarding a defendant's case that could be used to the benefit of the State on appeal when the State might be represented by the Attorney General.